DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 9-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Godard et al. (US Patent No. 9,747,218), hereinafter referred to as GODARD, in view of Barwick (US PGPub No. 2012/0047516), hereinafter referred to as BARWICK.

Consider Claim 2, 
GODARD teaches an apparatus comprising: 
a memory controller (GODARD, e.g., Fig 2:125, memory controller.); 
a plurality of central processing unit elements (GODARD, e.g., Col 13:32+, may include multiple cores.), the plurality of CEs including a CE configured to: 
send a read request to the memory controller, the read request requesting access to a shared memory resource (GODARD, e.g., Fig 14A/B; Fig 5A-C, shows access to shared memory space; Col 30:61+, protection may be carried out in conjunction with TLB checking; Fig 2:135, shows TLB as part of the memory controller.), wherein the CE sends the read request to the memory controller without verifying whether a thread assigned to the CE is permitted to access the shared memory resource (GODARD, e.g., Fig 14A:1405, describes checking if an effective address is within a particular memory region and, if the address is within the particular region, issuing an instruction without verifying protection using the PLB (GODARD, e.g., Fig 14A:1407).); and 
a centralized Data Ownership Manager (GODARD, e.g., Col 13:17+, region descriptors are backed by memory in a Region Table, set up by the OS, which is accessed upon a PLB cache miss.), the centralized DOM configured to: 
detect the read request (GODARD, e.g., Fig 14A:1401, begins a method for responding to a detected load (read) request.);  
determine whether the thread assigned to the CE is permitted to access the shared memory resource based on one or more identifiers (IDs) in the read request (GODARD); and 
send a control signal indicating whether the thread assigned to the CE is permitted to access the shared memory resource (GODARD, e.g., Fig 14B:1417/1419, describes either granting or denying permission to complete the memory request (i.e., access the shared memory resource).).
	GODARD discloses that when permission is denied the protection hardware raises a fault or performs other suitable error handling (GODARD, e.g., Col 28:33-40), but fails to expressly describe the composition of a signal sent to the memory controller. BARWICK describes systems and methods for implementing memory protect ions in aa multi-core environment and is therefore considered analogous prior art. BARWICK does disclose sending a control signal to the memory controller (BARWICK, e.g., Figs 5 and 6, access flag/tri-state access switch;¶0124+, access based on output of access flag/tri-state access switch.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the signal routing of GODARD with the cited elements of BARWICK because it improves system security.

Consider Claim 3, 
The apparatus of GODARD, as modified above, further teaches wherein a granularity of the shared memory resource is at a cacheline granularity (GODARD, e.g., Col 9:40-51, operations occur at a cache line granularity.).

Consider Claim 4, 
The apparatus of GODARD, as modified above, further teaches wherein the granularity of the shared memory resource is at most 256 bytes (GODARD, e.g., Col 7:34-36, cache line size is typically 4 to 128bytes. Configurations using 128 bytes or less are considered to meet this limitation).

Consider Claim 5, 
The apparatus of GODARD, as modified above, further teaches wherein the granularity of the shared memory resource is at most 64 bytes (GODARD, e.g., Col 7:34-36, cache line size is typically 4 to 128bytes.  Configurations using 64 bytes or less are considered to meet this limitation.).

Consider Claim 6, 
The apparatus of GODARD, as modified above, further teaches wherein the one or more IDs in the read request include a context ID (BARWICK, e.g., Fig 2:204; ¶0004, command includes a process ID (i.e., context).).  

Consider Claim 9, 
The apparatus of GODARD, as modified above, further teaches: a data plane coupled to the plurality of CEs, the memory controller, and the centralized DOM (GODARD, e.g., Fig 1, shows on chip connectivity; BARWICK, e.g., Fig 1, shows on chip data transfer plane and connectivity to other computers.), wherein the CE is configured to send the read request to the memory controller over the data plane (GODARD, e.g., Fig 1, shows execution logic (109) connected to memory controller (125) via data transfer plane.).

Consider Claim 10, 
The apparatus of GODARD, as modified above, further teaches wherein the centralized DOM is separate from the memory controller, and wherein the centralized DOM is separate and common to the plurality of CEs (GODARD, e.g., Col 13:17+, OS acts as Central DOM. ).

Consider Claim 11, 
The apparatus of GODARD, as modified above, further teaches wherein the memory controller is configured to: send a data response to the CE, the data response including an indication indicating whether the thread assigned to the CE is permitted to access the shared memory resource (BARWICK, e.g., ¶0060,0129, return requested data or dummy data.).

Claims 12-16 and 19-21 are claims specific to the method used in the apparatus of claims 1-6 and 9-11, respectively.  The scope of the method claims are substantially identical to the apparatus claims and are rejected for the same reasons.

Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137